Wilson, Ch. J.
Dissenting.—The defendant in this case makes certain specific admissions and denials, but leaves most of the material allegations of the complaint unanswered, except by the language stricken out as indefinite and uncertain. A mere denial does not make a material or certain issue on many of the averments which the defendants thus attempted to traverse. The plaintiff charges “ That on the 12th of Sept. 1865, the said defendants Bemembrance E. and Francis Gil-man were jointly and severally indebted unto the said plaintiff, * * that on the said 12th day of Sept. 1865, they, the said Bemembrance B. and Francis Gilman, by and through said Francis Gilman, and the plaintiff, had an accounting and settlement together of and concerning said indebtedness, whereupon there was found to be due and owing from said Bemembrance B. and Francis Gilman, and each of them, to the said plaintiff, the following sums to-wit: On account of moneys loaned to them as aforesaid the sum of $691; for said horse, so sold and delivered as aforesaid, the sum of $125, and on account of work and labor and services, so rendered as aforesaid, the sum of $259. That thereupon and in consideration of said indebtedness, and to pay, cancel and discharge the same, and for the further consideration of the further sum of $125, thereafter to be paid by said plaintiff, they, the said Bemembrance B. and Francis Gilman, did bargain and sell *520unto the said plaintiff the southerly five acres of said tract of land above described, at and for the price of two hundred and forty dollars per acre.”
We might add other allegations but these are sufficient for illustration. A mere formal traverse of any of these makes no material issue. For instance: a denial that the defendants were indebted to the plaintiff in the sum of $691 may be true, and yet they may be indebted to him $690 ; or a denial that on a given day they contracted with him, or were indebted to him, is consistent with the fact that they contracted with him, or became indebted to him on the next subsequent day, and the time being immaterial, the issue thus raised is immaterial. This form of negative expression, called in pleading a negative pregnant, implies an affirmative. The denial that the defendants did not owe $691, admits by implication that they owed a lesser sum but does not state how much: it is therefore indefinite, ambiguous and bad. Lynd vs. Picket, 1 Minn., 194; 1 Chitty’s Pl., 613; Dean vs. Leonard, 9 Minn., 195. Our statute has abolished the general issue, and requires a denial of each allegation of the complaint controverted. A denial that is insufficient when applied to a particular allegation, cannot be good merely because it in terms applies to every allegation of the pleading. A material and certain issue should be made on every allegation, separately considered, which the pleader wishes to controvert. The plaintiff might perhaps have disregarded the denial in this case, and treated the allegations of the complaint,. on which a material issue could not thus be made, as admitted. But our statute provides, that when a pleading does not conform to the statute, or is so indefinite or uncertain that the precise nature of the charge or defense is not apparent, the court may strike it out on motion, or require it to be amended.
The course to be pursued in such cases is a matter of prac*521tice resting in the discretion of the Court below, not subject to review here. I do not wish to be understood as questioning the sufficiency of a general denial, as it is called, of each allegation of a pleading where a specific and separate denial would be sufficient. Such denials have long been sanctioned in practice, and are perhaps not inconsistent with the letter or spirit of'the statute; but when a denial is ambiguous, and does not raise a material issue, it is insufficient whether directed to one, or to more than one, of the allegations of a pleading. The argument, that this construction would make the practice laborious, cannot prevail against the clear language and meaning of the statute.
But if we were at liberty to discuss the propriety of the rule, it would not be difficult to show that it should be as now established. The true object of pleading is to apprise the adverse party of the claim or defense, so that he may not be taken by surpiise, or put to the trouble and expense of preparing to meet that which is not to be proven against him, or to establish that which could not truthfully'be denied. A pleading, that fails to show the true and whole ground of action or defense, does not conform either to the requirement of justice, or the statute. It is much more convenient and inexpensive for a pleader to specifically affirm, or deny, than for a party to produce evidence to establish or disprove a particular matter or thing. I do not understand my brethren to hold, that if the portion of the answer stricken out was a mere denial it would be sufficient; but that the form of expression used, has an effect and meaning that a simple denial would not. In this view, as applied to this case, I am unable to concur. If the word “statement” or “averment” in the language stricken out, is used in the sense of a “single distinct proposition,” as I think it js, then the words “and every part of the same ” are meaningless and inoperative, for *522^ denial of a part of a distinct proposition, or of any assemblage of words not forming complete sense, cannot be admissible ; and admitting tbat tbe language used was intended and operates as a denial of each and every averment, statement or proposition, it is not good, for a mere denial of some of tbe averments is not, as we bave above attempted to show, sufficient. I am unable to see tbat tbe words “or otherwise” in tbe connection in wbicb they are used, bave any meaning whatever.